UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 1-768 PROGRESS RAIL SERVICES CORPORATION 401(K) PLAN 1600 Progress Drive, Albertville, Alabama 35950 (Full title of the Plan and address of the plan, if different from that of the issuer named below) CATERPILLAR INC. dams Street, Peoria, Illinois 61629 (Name of issuer of the securities held pursuant to the plan and address of its principal executive office) Progress Rail Services Corporation 401(k) Plan Financial Statements and Supplemental Schedule December 31, 2010 and 2009 Progress Rail Services Corporation 401(k) Plan Index Page(s) Report of Independent Registered Public Accounting Firm Financial Statements Statements of Net Assets Available for Benefits December 31, 2010 and 2009 1 Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2010 and 2009 2 Notes to Financial Statements December 31, 2010 and 2009 3–11 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2010 13 Signatures 14 Exhibit 23 - Consent of Independent Registered Public Accounting Firm Note:
